UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22271 Nuveen New York Municipal Value Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York Municipal Value Fund 2 (NYV) December 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.0% (4.0% of Total Investments) $ 1,350 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call Baa1 $ 1,426,383 Series 2001, 6.500%, 5/15/33 Education and Civic Organizations – 9.7% (9.7% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt No Opt. Call N/R Revenue Bonds (Enterprise Charter School Project), Series 2011A, 6.000%, 12/01/19 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/17 at 100.00 Aa2 Facilities, Series 2007, 5.000%, 7/01/37 New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project No Opt. Call AA– PILOT, Series 2009A, 0.000%, 3/01/40 – AGC Insured Total Education and Civic Organizations Energy – 2.6% (2.6% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Ba2 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Health Care – 22.5% (22.5% of Total Investments) Albany Capital Resource Corporation, New York, St. Peter’s Hospital Project, Series 2011, 11/20 at 100.00 BBB+ 6.000%, 11/15/25 Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 50 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.000%, 7/01/26 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health 7/12 at 100.00 A3 Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/27 – RAAI Insured 85 Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group 12/18 at 100.00 Ba1 Revenue Bonds, Series 2008, 6.250%, 12/01/37 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 11/16 at 100.00 A3 Obligated Group, Series 2006B, 5.000%, 11/01/34 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 5/19 at 100.00 A– Obligated Group, Series 2009A, 5.500%, 5/01/37 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 BBB+ 2007B, 5.625%, 7/01/37 Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.000%, 8/01/24 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/14 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/32 Total Health Care Housing/Multifamily – 13.4% (13.3% of Total Investments) New York City Housing Development Corporation, New York, FNMA Backed Progress of Peoples 11/15 at 100.00 AA+ Development Multifamily Rental Housing Revenue Bonds, Series 2005B, 4.950%, 5/15/36 (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 11/14 at 100.00 AA Series 2004-H2, 5.125%, 11/01/34 (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009A, 5/19 at 100.00 Aa2 5.250%, 11/01/41 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%,11/01/29 Total Housing/Multifamily Tax Obligation/General – 7.2% (7.2% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2009 Series J1, 5.000%, 5/15/36 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA Yonkers, New York, General Obligation Bonds, Series 2011A, 5.000%, 10/01/24 – AGM Insured 10/21 at 100.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 27.4% (27.4% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, State Personal Income Tax, No Opt. Call Aa2 Educations Series 2003A, 5.500%, 3/15/12 – AGM Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, No Opt. Call AAA Education Series 2006D, 4.000%, 3/15/12 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, 3/19 at 100.00 AAA Education Series 2009A, 5.000%, 3/15/38 Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/19 at 100.00 AA– Series 2009-S5, 5.250%, 1/15/39 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 13.676%, 3/15/37 (IF) (4) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Total Tax Obligation/Limited Transportation – 10.6% (10.6% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx 10/17 at 100.00 N/R Parking Development Company, LLC Project, Series 2007, 5.750%, 10/01/37 New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, 11/21 at 100.00 A+ Series 2011, 5.000%, 11/15/44 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding 5/18 at 100.00 Aa2 Series 2008A, 5.000%, 11/15/33 Total Transportation Water and Sewer – 2.7% (2.7% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/21 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 $ 39,845 Total Investments (cost $32,830,463) – 100.1% Other Assets Less Liabilities – (0.1)% (5) Net Assets Applicable to Common Shares – 100% $ 36,078,394 Investments in Derivatives at December 31, 2011 Forward Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (6) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 4.746% Semi-Annually 3/30/12 3/30/35 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
